Citation Nr: 0914413	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-17 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to 
July 25, 2006, and in excess of 20 percent thereafter, for 
degenerative disc disease of the lumbar spine with spinal 
stenosis.  



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The Veteran had active service from March 1969 to March 1971 
and from July 1976 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which increased the evaluation for the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine with spinal stenosis from a noncompensable 
rating to 10 percent, effective from March 30, 2005.  The 
Veteran appealed for a higher rating.  Following a December 
2007 decision by a Decision Review Officer, the RO assigned a 
10 percent evaluation for degenerative disc disease of the 
lumbar spine with spondylosis, effective from November 22, 
2004, and a 20 percent evaluation from July 25, 2006.  

The Veteran had perfected an appeal for the issues of 
entitlement to service connection for hypertension and for 
kidney stones. In a December 2007 Decision Review Officer 
Decision, the RO awarded service connection for hypertension 
and in an October 2008 rating decision, the RO awarded 
service connection for kidney stones.  Thus, these issues are 
no longer on appeal.  


FINDINGS OF FACT

1.  Prior to July 25, 2006, degenerative disc disease of the 
lumbar spine with spinal stenosis was manifested by forward 
flexion of the lumbar spine to 70 degrees, with a combined 
range of motion of 190 degrees, with no muscle spasm, 
abnormal gait or abnormal spinal contour or incapacitating 
episodes.
 
2.  As of July 25, 2006, degenerative disc disease of the 
lumbar spine with spinal stenosis has been manifested by 
forward flexion from 35 to 40 degrees with no thoracolumbar 
ankylosis or incapacitating episodes.

3.  From July 18, 2008, the Veteran's degenerative disc 
disease of the lumbar spine with spinal stenosis is 
productive of bowel incontinence manifested by occasional 
moderate leakage.


CONCLUSIONS OF LAW

1.  The criteria for disability evaluations greater than 10 
percent prior to July 25, 2006, and 20 percent thereafter, 
for degenerative disc disease of the lumbar spine with spinal 
stenosis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5238, 5242, 5243 
(2008).

2.  From July 18, 2008, the schedular criteria for a separate 
rating of 10 percent for bowel incontinence have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, in April 2005 and June 2008 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by 
VA, and the need for the Veteran to advise VA of any further 
evidence that pertains to the claim.

Specifically, the notice letters advised the Veteran that the 
evidence needed to show that his back disability had 
increased in severity.  The notice letters described the 
types of medical and lay evidence that the Veteran may submit 
that are relevant to establishing entitlement to increased 
compensation.  The June 2008 notice letter in particular 
conforms to the additional notice requirements set forth in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran 
was also provided with notice of the information and evidence 
needed to establish an effective date for the low back 
disability in the June 2008 notice letter. The claim was last 
readjudicated in October 2008.

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded him physical examinations, 
and obtained medical opinions.  All known and available 
records relevant to the issue on appeal has been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.

Factual Background

An RO rating decision in May 1993 granted service connection 
for lumbar stenosis with degenerative disc disease, status 
post laminectomy.  

The Veteran filed his current claim for an increased rating 
for his service-connected back disorder in March 2005.  

In a November 2004 VA outpatient treatment record, the 
Veteran underwent an evaluation for complaints of increased 
back pain and radiation to the right posterior thigh since 
June 2004.  He did not take any scheduled medications for his 
back pain.  He denied any bowel/bladder incontinence or 
perianal anesthesia.  He was diagnosed as having subacute on 
chronic back pain and was referred for physical therapy for 
core strengthening exercises.   

In a January 2005 VA outpatient treatment record, the Veteran 
presented complaining of low back pain.  In particular, the 
Veteran reported that since July 2004, he had experienced 
increased pain with burning and radiating pain into the right 
buttock, posterior thigh and sometimes the mid calf.  
Physical examination revealed some loss of the lumbar 
lordosis, particularly on forward flexion.  He was minimally 
tender in the central aspect of the lumbar spine, but quite 
tender with deep palpation of the right buttock in the region 
of the sciatic nerve.  The Veteran was only able to extend 
his spine to neutral position with pain increasing in the 
right buttock.  Neural examination revealed that his 
sensation was intact to light touch throughout bilateral 
lower extremities.  There was some pain in the mid lumbar 
spine with straight leg raising above approximately 40 
degrees bilaterally.  There was pain in range of internal, 
more so than external, rotation of the hips with the right 
side worse than the left.  There were diminished deep tendon 
reflexes throughout at 1+ for both the upper and lower 
extremities.  An MRI of the lumbar spine showed multilevel 
degenerative joint disease at L2-L3, L3-L4, and L4-L5 with 
grade I anterolisthesis of L4-L5 and grade 1 retrolisthesis 
of L3-L4.  There was also some facet osteoarthritis at L3-L4, 
L4-L5, and L5-S1 bilaterally.  The assessment was probable 
recurrent nerve root compression on the right at L4-L5.

A March 2005 VA electromyography report revealed no 
electrodiagnostic evidence of an acute bilateral lumbosacral 
radiculopathy. 

The Veteran underwent a VA examination in May 2005.  He 
complained of chronic back pain with an increase in pain with 
prolonged sitting, standing and when lifting more than 10 
pounds.  He also complained of numbness in the right lower 
extremity and back pain radiating to the right hip region.  
He reported that when the pain was bad, it caused more 
numbness in the right lower extremity.  He did not have any 
sphincter disturbances.

Thoracolumbar forward flexion was to 70 degrees; backward 
extension was to 10 degrees; lateral flexion to the right was 
to 25 degrees and to the left was to 25 degrees.  Rotation to 
the right was to 30 degrees and to the left was to 30 
degrees.  Right straight leg raising was to 30 degrees.  Left 
straight leg raising was to 50 degrees.  Repeat motion did 
not change the range of motion but caused more pain in 
flexion and extension and straight leg raising about 10 
degrees earlier than the stated ranges of motion.  
Neurological examination showed that the cranial nerves were 
normal.  Motor strength was normal in the upper and lower 
extremities.  Sensory testing was normally appreciated.  It 
was noted that the Veteran had recently undergone EMG studies 
which did not show any abnormalities.  The diagnosis was 
degenerative disc disease with right foraminal spinal 
stenosis at L5-S1 with grade 1 retrolisthesis of L3 and L4 
and grade 1 anterolisthesis of L4 and L5.  

In a June 2005 VA outpatient treatment record, the Veteran 
was evaluated for an epidural steroid injection for treatment 
of his back pain.  Also, treatment reports showed complaints 
of radiculopathy in the right lower extremity.       

The Veteran underwent a VA (QTC) examination of the spine on 
July 25, 2006.  He continued to complain of constant pain 
with intermittent numbness down the right leg.  There was 
also pain in the right hip and buttock.  He reported that 
current steroid injections offered only a little help.  He 
indicated that the back condition did not cause 
inacapacitation.  His functional impairment was in sitting or 
standing for long periods of time.  

Examination of the thoacolumbar spine revealed no evidence of 
radiating pain on movement.  Muscle spasm was present in the 
left lumbar paraspinal muscles.  Tenderness was noted in the 
right paraspinal muscles.  Straight leg raising test on the 
right was positive.  There was negative straight leg raising 
on the left.  There was no anklylosis of the lumbar spine.  
Flexion of the spine was to 45 degrees with pain at 20 
degrees.  Extension was to 5 degrees with pain at 5 degrees.  
Right lateral flexion as to 30 degrees with pain at 30 
degrees.  Left lateral flexion was to 20 degrees with pain at 
20 degrees.  Right rotation was to 10 degrees with pain at 10 
degrees.  Left rotation was to 20 degrees with pain at 20 
degrees.  The joint function of the spine was additionally 
limited by pain, fatigue, weakness and lack of endurance 
after repetitive use.  The joint function of the spine was 
not additionally limited by incoordination after repetitive 
use.  It was noted that the joint function was additionally 
limited by 10 degrees.  Inspection of the spine revealed 
normal head position with symmetry in appearance  There was 
symmetry of spinal motion with normal curvatures of the 
spine.  There were signs of intervertebral disc syndrome but 
it did not cause any bowel, bladder or erectile dysfunction.

The examiner concluded that there was no change in the 
diagnosis of degenerative disc disease, spinal stenosis, 
status post laminectomy with limited range of motion with 
abnormal neurologic exam.        

VA outpatient treatment records dated from 2004 to 2008 show 
that the Veteran received periodic injections for management 
of this low back pain.

The Veteran underwent a VA (QTC) examination of the spine on 
July 18, 2008.  He indicated that his condition had not 
resulted in any incapacitation.  He reported problems with 
bowel control, lifting, bending and balance.  

Examination of the spine did not reveal an evidence of 
radiating pain on movement.  Muscle spasm was absent.  There 
was tenderness of the lumbar spine.  There was negative 
straight leg raising test on the right and left.  There was 
no ankylosis of the lumbar spine.  Flexion was to 50 degrees 
with pain at 50 degrees.  Extension was to 10 degrees with 
pain at 10 degrees.  Right lateral flexion was to 20 degrees 
with pain at 20 degrees.  Left lateral flexion was to 20 
degrees with pain at 20 degrees.  Right rotation was to 30 
degrees with pain at 30 degrees.  Left lateral rotation was 
to 30 degrees with pain at 30 degrees.  The joint function of 
the spine was additionally limited by pain, fatigue, weakness 
and lack of endurance after repetitive use.  The joint 
function of the spine was not additionally limited by 
incoordination after repetitive use.  It was noted that the 
joint function was additionally limited by 10 degrees.  
Inspection of the spine revealed normal head position with 
symmetry in appearance.  There was symmetry of spinal motion 
with normal curvatures of the spine.  There were signs of 
intervertebral disc syndrome but it did not cause any bladder 
or erectile dysfunction.  
   
The examiner concluded that the Veteran's back condition had 
progressed with partial bowel incontinence and intervertebral 
disc syndrome involving the sciatic nerve.  It was noted that 
the Veteran had subjective complaints of chronic low back 
pain with radiation to the leg and trouble controlling the 
bowel with objectively noted lumbar spine pain with range of 
motion, tenderness, loose rectal sphincter tone and decreased 
sensation in the right leg.  The examiner remarked that the 
effect of the condition on the Veteran's daily activity was 
limitation in bending or bowel control and lifting.

Analysis
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Stage ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected low back disability has been 
evaluated by the RO under Diagnostic Code 5238 for spinal 
stenosis and under Diagnostic Code 5242 for degenerative 
arthritis of the spine.  Under those codes, the General 
Rating Formula for Diseases and Injuries of the Spine is 
used.  

The General Rating Formula provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent evaluation will 
be assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of t he cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A rating of 100 percent is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

In addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
is the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent disability 
rating is warranted for disability with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A maximum 60 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Note (1) to Diagnostic Code 5243 provides that, for 
purposes of ratings under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Prior to July 25, 2006

A rating of 20 percent is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
where there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
January 2005 VA outpatient treatment report revealed that 
there was some loss of lumbar lordosis on forward flexion of 
the lumbar spine; however, range of motion in degrees was not 
provided.  On VA examination in May 2005, the Veteran 
demonstrated forward flexion to 70 degrees, with a combined 
range of motion of 190 degrees.  There was no evidence of 
muscle spasm, an abnormal gait or abnormal spinal contour.  
Accordingly, the requirements for a higher rating were not 
met prior to July 25, 2006.

Also, a higher evaluation is not warranted under Diagnostic 
Code 5243 for intervertebral disc syndrome because the record 
does not show documented periods of acute signs and symptoms 
that required bed rest prescribed by a physician and 
treatment by a physician.  
 
The evidence does not suggest that the Veteran's back pain 
was associated with such additional functional limitation as 
to warrant increased compensation pursuant to provisions of 
38 C.F.R. § 4.45 or the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, the Board finds that the objective 
evidence of record more nearly approximated the criteria for 
the 10 percent rating for the low back disorder prior to July 
25, 2006.

From July 25, 2006

An evaluation higher than 20 percent is not warranted from 
July 25, 2006, as the Veteran does not have limitation of 
motion on forward flexion to 30 degrees or less and ankylosis 
is not shown.  On VA examination in July 2006, the Veteran 
demonstrated forward flexion to 45 degrees and on VA 
examination in July 2008, forward flexion was to 50 degrees.  
There was no ankylosis of the spine on either examination.  
The July 2006 and July 2008 examiner did note that the joint 
function of the spine was additionally limited by 10 degrees 
due to pain, weakness and lack of endurance.  Thus, even with 
forward flexion on VA examination in July 2006 limited by an 
additional 10 degrees, resulting in forward flexion of 35 
degrees and on VA examination in July 2008, resulting in 40 
degrees of forward flexion, the criteria for a higher 
evaluation is still not met.  Therefore, the Board concludes 
that a rating in excess of 20 percent is not warranted from 
July 25, 2006.  

A higher evaluation is not warranted under Diagnostic Code 
5243 for intervertebral disc syndrome because the evidence 
fails to establish that the Veteran has incapacitating 
episodes requiring physician's care and physician-ordered bed 
rest.  In fact, on VA examinations in July 2006 and in July 
2008, the veteran reported that his back condition had not 
resulted in any incapacitation.  

The Board also finds that there is no basis for the 
assignment of rating in excess of 20 percent from July 25, 
2006, based on consideration of any of the factors addressed 
in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  
Competent medical evidence reflects that the currently 
assigned 20 percent rating properly compensates him for the 
extent of functional loss resulting from any such symptoms.  
Although the VA examination reports of July 2006 and July 
2008 indicate that Veteran exhibited pain on lumbar spine 
motion, had additional loss of motion due to pain, and 
additional functional impairment during flare-ups, it was 
these findings that warranted the assignment of the 20 
percent rating. 

The General Rating Formula also directs that neurological 
manifestations of the spine should be rated separately from 
orthopedic manifestations.  The Board notes that a separate 
evaluation for right leg radiculopathy associated with the 
low back disability has been assigned under Diagnostic Code 
8520.  That assigned rating is not currently on appeal before 
the Board.

The medical evidence does establish that the Veteran 
currently suffers from bowel impairment associated with his 
low back disability.  At the July 18, 2008, VA examination, 
the Veteran's complaints involving bowel control were 
objectively confirmed by a finding of loose rectal sphincter 
tone.  Diagnostic Code 7332 provides a 10 percent rating for 
constant slight or occasional leakage of the rectum and anus.  
A 30 percent rating is warranted for occasional involuntary 
bowel movements, necessitating wearing of a pad.  The Board 
finds that a 10 percent rating is warranted under Diagnostic 
Code 7332, but no higher.  There is no medical evidence 
indicating that the Veteran wears a pad.  Thus, the Board 
finds that the first evidence of bowel incontinence 
associated with the Veteran's service-connected low back 
disability is at the July 18, 2008, VA examination, and a 
compensable rating prior to this date is not warranted.

Accordingly, an evaluation in excess of 10 percent prior to 
July 25, 2006, and in excess of 20 percent thereafter for 
degenerative disc disease of the lumbar spine with spinal 
stenosis is not warranted.  The Veteran, however, is entitled 
to an additional separate rating of 10 percent from July 18, 
2008, for the associated bowel incontinence associated with 
the low back disability.  

The Board has also considered the issue of whether the 
Veteran's lumbar spine disability presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b) 
(2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In 
this regard, the Board notes that the evidence does not show 
that the lumbar spine disability interfered markedly with 
employment beyond that contemplated in the assigned rating, 
nor does it warrant frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  Although the Veteran reported flare-
ups, he specifically denied any incapacitating episodes.  
Moreover, the evidence of record does not show any 
hospitalization for the lumbar spine disability.


ORDER

Entitlement to an evaluation greater than 10 percent prior to 
July 25, 2006, and greater than 20 percent thereafter, for 
degenerative disc disease of the lumbar spine with spinal 
stenosis is denied.

A separate rating of 10 percent for the neurologic 
manifestation of bowel impairment associated with service-
connected degenerative joint disease of the lumbar spine with 
spinal stenosis is granted, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


